Exhibit 23.4 Consent Of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement on Form S-4 of our report datedMarch 30, 2011 relating to the financial statements of Insider Guides, Inc. as ofDecember 31, 2010 and 2009 and for each of the two years in the period ended December 31, 2010.We also consent to the reference to our Firm under the caption “Experts” in the Registration Statement. /s/ ParenteBeard LLC ParenteBeard LLC Philadelphia, Pennsylvania August 11, 2011
